Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Norwood et al(7932482) taken together with Jin et al(2009/0151447).
Norwood teaches a fluid dispenser(figure 9) including an electrically powered fragrance dispenser(diffuser 201 including plug 212 for power) having a connector configured to connect with a fragrance container(250) which is transparent or translucent, wherein the electrically powered fragrance dispenser is operative to generate a fragrance output wherein the generation of the fragrance output consumes a fragrance liquid stored in the fragrance container.  Norwood is silent as to an electronic processer programmed to perform a method of monitoring a fluid dispenser, including directing a light beam into the liquid container, detecting whether the light beam passes through a chord of a cross section of the liquid container, outputting, via a visual 
Jin et al in figure 2c teaches an air freshener using a heater(20) to provide heat to a wick(18) disposed within a fragrance container, the fragrance container having a transparent or translucent structure, and from figures 4b and 4c, a light source(emitter 14) disposed on or in the fragrance dispenser and positioned to transmit a light beam into the fragrance container(40) at a non-normal angle of incidence respective to a wall of the fragrance container upon which the light beam impinges, and a photodetector(sensor 16) disposed on or in the fragrance dispenser and at a position which is in the path of one of the light beam after passing through the fragrance container when the light beam is not refracted by fragrance liquid in the fragrance container(figure 4b) and the light beam after passing through the fragrance container when the light beam is refracted by fragrance liquid in the fragrance container(figure 4c), and also teaches an embodiment in figure 4a wherein a light beam passes directly from a transmitter to a receiver with a container not installed in a path between the transmitter and the receiver.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic 
Norwood taken together with Jin et al further teaches wherein the chord is along a path of the light beam when the light beam is refracted by the liquid in the liquid container, and the outputting comprises outputting an indication that the fluid dispenser should be refilled or replaced if the light beam is detected to pass through the chord of the cross section of the liquid container.  Norwood et al taken together with Jin et al further teaches outputting , via the visual indicator, an indication that liquid container is not installed(figure 4a) in the fluid dispenser based on the light beam being detected at an intermediate value between being detected to pass through the chord of the cross section of the liquid container and being not detected to pass through the chord of the cross section of the liquid container.  

18 is rejected under 35 U.S.C. 103 as being unpatentable over Norwood et al(7932482) taken together with Jin et al(2009/0151447).
Norwood et al teaches in figure 9 an air freshener comprising an electrically powered fragrance dispenser(diffuser 201 including plug 212 for power) having a connector configured to connect with a fragrance container(250) which is transparent or translucent, wherein the electrically powered fragrance dispenser is operative to generate a fragrance output wherein the generation of the fragrance output consumes a fragrance liquid stored in the fragrance container.  Norwood et al is silent as to a visual indicator or a wireless transmitter, and an electronic processor programmed to perform a method of monitoring the fluid dispenser to determine whether a liquid container is installed in the fluid dispenser but is empty of whether a liquid container is not installed in the fluid dispenser, the method comprising directing a light beam into the liquid container, detecting whether the light beam passes through a chord of a cross section of the liquid container, outputting, via a visual indicator or a wireless transmitter , an indication that the fluid dispenser should be refilled or replaced if the light beam is one of detected to pass through the chord of the cross section of the liquid container or not detected to pass through the chord of the cross section of the liquid container, and outputting , via the visual indicator or the wireless transmitter or transceiver, an indication that liquid container is not installed in the fluid dispenser if the light beam is detected at an intermediate value between being detected to pass through the chord of the cross section of the liquid container and being not detected to pass through the chord of the cross section of the container.  
. 

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Norwood et al(7932482) taken together with Jin et al(2009/0151447) in view of Koo et al(2016/0363550).
	Norwood et al teaches in figure 9 an air freshener comprising an electrically powered fragrance dispenser(diffuser 201 including plug 212 for power) having a connector configured to connect with a fragrance container(250) which is transparent or translucent, wherein the electrically powered fragrance dispenser is operative to generate a fragrance output wherein the generation of the fragrance output consumes a fragrance liquid stored in the fragrance container.  Norwood et al is silent as to a light source disposed on or in the electrically powered fragrance dispenser and positioned to transmit a light beam into the fragrance container at a non-normal angle of incidence respective to a wall of the fragrance container upon which the light beam impinges, and a photodetector disposed on or in the electrically powered fragrance dispenser and at a position which is in the path of one of the light beam after passing through the fragrance container when the light beam is not refracted by fragrance liquid in the fragrance container and the light beam after passing through the fragrance container when the light beam is refracted by fragrance liquid in the fragrance container.  Jin et al in figure 2c teaches an air freshener using a heater(20) to provide heat to a wick(18) disposed within a fragrance container, the fragrance container having a transparent or translucent 
Norwood et al taken together with Jin et al is silent as to a wireless transmitter or transceiver disposed on or in the electrically powered fragrance dispenser and operatively connected to output a wireless signal indicating an output of the photodetector.  Koo et al teaches a system providing a sensor configured to receive at least a portion of a fluid sample and a wireless transmitter or transceiver configured to transmit information associated with electrical signals received from the sensor, and using a mobile electronic device to receive the signal, and in an embodiment using light sensors(para 0116) to detect light transmitted and reflected by analytes in the fluid sample.  It would have been obvious to someone of ordinary skill in the art before the 

	Norwood et al taken together with Jin et al in view of Koo et al further teaches an indicator that provides an indication based on a signal output by the photodetector, the indication being one of an indication that the fragrance container is empty, or an indication that the fragrance container is not empty(Jin et al teaching from claim 14 control means operable to control a light or lights of the emanation device). Norwood et al taken together with Jin et al in view of Koo et al further teaches wherein the indication that the fragrance container is empty is provided by lighting an LED disposed on the electrically powered fragrance dispenser and the indication that the fragrance container is not empty provided by not light the LED disposed on the electrically powered fragrance dispenser.  Norwood et al taken together with Jin et al in view of Koo et al further teaches wherein the photodetector is disposed at a position which is in the path of the light beam after passing through the fragrance container when the light beam is refracted by fragrance liquid in the fragrance container.  Norwood et al taken together with Jin et al in view of Koo et al further teaches wherein the photodetector is disposed at a position which is in the path of the light beam after passing through the fragrance container when the light beam is not refracted by fragrance liquid in the fragrance container.   Norwood et al taken together with Jin et al in view of Koo et al further teaches wherein the light source is positioned such that the path of the light beam 
	Norwood et al taken together with Jin et al in view of Koo et al teaches all of the limitations of claim 13 but is silent as to a spectral filter disposed in front of the photodetector.  Examiner respectfully submits spectral filters are common components in connection with light emitter devices, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a spectral filter upstream of the sensor(16) of Jin et al in order to provide a bandpass filter to pass a central wavelength of light to the sensor.  

Response to Arguments
2-15-2022 have been fully considered but they are not persuasive.
Applicant argues there is no disclosure with regards to amended claim 14 in Jin of the indication of any difference between the detection of no container present versus an “empty” container. Applicant argues that rather, in both cases, the sensor detects the light emitted from the emitter.  Applicant further argues that , by contrast, the present application discloses “distingusing between the cases of (1) the air freshener 10 having an installed but empty container 16 and (2) the air freshener 10 not having any container installed at all.  
Examiner notes initially, with regards to the amended claim 14 and amended rejections, Norwood et al provides for a liquid container to be installed within a fluid dispenser, and the structure of Norwood et al clearly provides for structure to place a transmitter and receiver attached to the dispenser in a location to provide for passage of a light beam through an installed container(250), or through an opening at a location where a container(250) is expected to be installed.  Examiner respectfully submits Jin et al, with note of Figures 4b-4c, clearly teaches two situations that can apply to determination of a liquid level in the container of Norwood, or if the container of Norwood is not present, wherein figure 4a of Jin et al clearly teaches a situation for outputting an indication that a liquid container is not installed in a fluid dispenser.  Examiner notes figure 1 of the current application, and with the removal of the fragrance dispenser, the light beam would pass directly from the transmitter to the receiver, such an embodiment shown clearly from figure 4a of Jin et al , where a fragrance bottle is not installed.  Examiner further notes figure 4 of the current application, showing a refraction 
Applicant further argues that while the present application recognizes the benefit of distinguishing between the “no container” and “container empty” states, namely to detect when vandals or thieves have removed the container, Jin does not recognize this problem and does not disclose a solution to this unrecognized problem.  In response to the previously stated argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues, with respect to amended claim 1, that none of the references provide a rationale(outside of the present application) as to why the skilled artisan would want to provide transmission of the output of the photodetector of the air freshener of claim 1 to a mobile device.  Applicant argues that the transmission of data on biological fluid of gas samples obtained in a field to a central health facility is a very different situation than the air freshener of claim 1.  Examiner notes para 0116 of Koo et al which states “the light sensors 810 can detect light that is transmitted , reflected, scattered, refracted, emitted, or radiated by analytes in the fluid sample”.  Such a setup of light sensors with a transmitter , receiver, and fluid sample has a clear connection to the setup of a transmitter, receiver, and fluid sample of Norwood et al taken together with Jin et al, and with the clear statement in Jin et al of mobile electronic device, and a .  



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 1, 2022